Citation Nr: 1743754	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 20 percent, effective from June 1, 2009, to February 3, 2011, for chronic lumbar strain, L5-S1, with history of discectomy.

2. Entitlement to a rating in excess of 20 percent, effective from April 1, 2011 to March 18, 2015, for chronic lumbar strain, L5-S1, with history of discectomy.

3. Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which brokered the appeal for the Detroit, Michigan RO.

In January 2015, the Board remanded these issues for further evidentiary development.  In a May 2015 rating decision, the RO granted a 40 percent rating for chronic lumbar spine strain, effective March 19 2015. 

In a May 2016 decision, the Board denied a rating in excess of 20 percent for chronic lumbar strain, L5-S1, with discectomy, effective prior to November 10, 2008, effective from June 1, 2009 through February 3, 2011, and effective from April 1, 2011 through March 19, 2015; denied a rating in excess of 40 percent for chronic lumbar strain, L5-S1, with discectomy, effective from March 19, 2015; and remanded the claim for a TDIU rating.  The Veteran appealed the denial of a rating in excess of 20 percent for chronic lumbar strain, L5-S1, with discectomy, effective from June 1, 2009 through February 3, 2011, and from April 1, 2011 through March 19, 2015, to the United States Court of Appeals for Veterans Claims (Court).  

In a March 2017 Order, the Court granted a Joint Motion for Partial Remand, which vacated portions of the Board's May 2016 decision which denied a rating in excess of 20 percent for chronic lumbar strain, L5-S1, with discectomy, effective from June 1, 2009 through February 3, 2011, and which denied a rating in excess of 20 percent for chronic lumbar strain, L5-S1, with discectomy, effective from April 1, 2011 through March 19, 2015, and vacated the Board's apparent determination to not address whether the Veteran was entitled to SMC for his back disability.  Further, the Court Order remanded these issues back to the Board for action in compliance with the Joint Motion.  The Joint Motion noted that because the TDIU claim had been remanded by the Board in May 2016, the Court lacked jurisdiction to consider that claim.  The Joint Motion also noted that the Board should reconsider whether referral to the Director of Compensation Service for an extraschedular rating for the service-connected back disability is warranted.  

The Board remanded the case in May 2016, for entitlement to a TDIU rating.  Review of the record shows that although the Veteran has received and submitted a VA Form 21-8940, as requested in the remand, the remand directives have not yet been fully accomplished, thus that issue is not before the Board at this time.  

The issues of entitlement to SMC based on the need for the regular aid and attendance of another person and referral for extraschedular consideration, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving reasonable doubt regarding the degree of disability in favor of the Veteran, effective from June 1, 2009, to February 3, 2011, the Veteran's chronic lumbar strain, L5-S1, with history of discectomy, was manifested by chronic pain, stiffness, tenderness, muscle spasms, and limits of range of motion, as well as the need for multiple prescribed pain medications; there have been no allegations or findings of unfavorable lumbar ankylosis, incapacitating episodes, or comparable functional impairment; and there was no objective evidence of radiculopathy of the lower extremities or other related neurological abnormalities.

2. Effective from April 1, 2011 to March 18, 2015, the Veteran's chronic lumbar strain, L5-S1, with history of discectomy, was manifested by ongoing complaints of chronic pain, tenderness, muscle spasms, and increased discomfort on flexion, and right lateral bending and rotation, as well as the need for multiple prescribed pain medications; there have been no allegations or findings of unfavorable lumbar ankylosis, incapacitating episodes, or comparable functional impairment; and there was no objective evidence of radiculopathy of the lower extremities or other related neurological abnormalities.


CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating, effective from June 1, 2009, to February 3, 2011, for chronic lumbar strain, L5-S1, with history of discectomy, have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59,4.71a, Diagnostic Codes (DCs) 5237-5243 (2016).

2. The criteria for a 40 percent a rating, effective from April 1, 2011 to March 18, 2015, for chronic lumbar strain, L5-S1, with history of discectomy, have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59,4.71a, Diagnostic Codes (DCs) 5237-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in April 2008.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in July 2009 and March 2015.  Review of the July 2009 VA examination reflects that the examination is adequate for VA rating purposes.  While the range of motion testing might not be adequate under Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint; however, in the instant decision the Board is granting higher disability rating of 40 percent for the pertinent appeal period.  A 40 percent rating is the maximum schedular disability rating available for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  38 C.F.R. § 4.71a .  The Veteran does not contend, and the evidence does not show, ankylosis of the thoracolumbar spine.  For these reasons, the Board finds that Correia is inapplicable in the instant case, and no further examination is needed.  

It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Received from the Veteran and his representative in August 2017 was a letter in which he indicated there were no available outstanding private treatment records for VA to obtain.  Additionally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background

In an April 2009 rating decision, the RO granted the Veteran a 100 percent rating from November 10, 2008, through May 2009, for convalescence after spinal surgery, and a 20 percent rating was assigned effective from June 1, 2009.  

During a visit on April 6, 2009 to Dr. S., the Veteran complained that his low back pain had increased since his surgery, and that he had a fall, landing on his back in the snow.  He also complained of numbness and tingling into his right below the knee stump and his left lower extremity.  He was having greater depression and greater difficulty sleeping.  He required more help at home from his wife for bathing and dressing activities, which had become a problem over the last couple of months.  The Veteran reported he did not feel he was getting adequate pain relief with Morphine 30 mg. 3 times a day and Vicodin up to 5 time a day.  Examination revealed tenderness over the thoracic and lumbar paraspinals, and he could not tolerate light touching to the area.  The impression was low back pain, status post spine surgery, rule out scar tissue,  hardware failure, infection, a new disc problem, or spinal cord injury, to explain his increased pain phenomena.  The medication recommendations included MS Contin 30 mg. 3 times a day, OxyContin 20 mg. 2 times a day, Vicodin ES up to 5 times a day, and Baclofen 10 mg. 3 times a day.  An MRI in April 2009 revealed that the Veteran had scar tissue at L4-5, L5-S1 areas, but no disc herniation or spinal stenosis.  

On a visit on May 11, 2009 to Dr. S., the Veteran complained of low back pain with radiation to both lower extremities, which increased with bending, standing, and walking activities.  He reported he was having increased depression due to not having improvement since his spinal fusion procedure.  He required 24 hour home assistance for pain and depression medication management issues.  He felt that the OxyContin worked better than the MS Contin.  He was using a scooter to get around.  Examination revealed tenderness over the lumbosacral paraspinal scar area, tenderness over this below the knee amputation stump, and thinking of the skin for the prosthesis.  He had been using a steroid cream which may make the collagen in the skin thinner, and it was recommended he used Eucerin and a hydrocortisone cream when he had an inflamed area.  The impressions included status post fusion with L4-L5, L5-S1 scar tissue.  The medication recommendations included OxyContin 40 mg. 2 times a day, Vicodin ES up to 5 times a day for breakthrough pain, and Baclofen 10 mg. 3 times a day.  In a follow up visit on June 30, 2009 to Dr. S., the Veteran complained of low back pain, and it was noted that he had been put on Methadone and had increased discomfort with lumbosacral flexion.  In June 2009, the Veteran continued to report the same symptoms along with tenderness over the L3, L4, L5, S1 paraspinals. 

An MRI from June 2009, reviewed by Dr. F., revealed disc bulging at L3-L4 and L4-L5, central disc protrusion at L5-S1, and spondylotic spurring at L4-L5 and L5-S1.  Dr. F. also noted that the sacroiliac joints demonstrated degenerative changes.  No sign of nerve compression was observed, although the Veteran reported leg pain.  During a visit on June 3, 2009, Dr. F. noted that the Veteran seemed to be getting slowly worse with time, and that the Veteran reported he fell once or twice.  It was noted that MRIs of the thoracic and lumbar spine had been done, but there was no sign of nerve compression, but the Veteran reported feeling intermittent complete numbness in his legs and then his legs give way.  On examination, Dr. F. observed that there was no evidence of spasm, tenderness, or masses on the spine, and that the Veteran's lumbar range of motion was within normal limits.  The impression was persistent back and leg pain, status-post repeat lumbar decompression and instrumented fusion.  Dr. F. was not sure of the etiology of the Veteran's lower extremity complaints, as no nerve compression was seen, and recommended that the Veteran be sent to a pain management doctor.  On June 3, 2009, Dr. F. signed a prescription for continuation of 24 hours home care for the Veteran, for 2 months, following his lumbar fusion surgery.  It was noted that this home care included bathing, personal care, transfer assistance, and medication management and dispensing.  It was also noted that the Veteran's home care needs were ongoing due to multiple limitations secondary to surgeries.  

Private treatment records showed that in a June 16, 2009 report, Dr. D. evaluated the Veteran for epidural steroid injections.  The Veteran described bilateral low back pain, radiating to the bilateral buttocks and down the bilateral lower extremities.  Aggravating factors were described as sitting, stress, driving, standing, walking, physical activity, and lying down.  Alleviating factors are described as rest and medication.  Associated symptoms include numbness, tingling, swelling, muscle spasm, weakness, and tightness.  He denied any bowel or bladder dysfunction.  His current pain score was 8 out of 10 on the numeric rating scale with a range of 6-10 out of 10.  He had never had injection therapy, and had finished physical therapy in March.  His medications were listed as OxyContin, 20 mg and 40 mg which he took as needed, Vicodin-ES which he can take anywhere from 3 to 4 tablets as needed, and Baclofen which caused headaches so he took very little infrequently.  On examination it was noted that he had significant tenderness, even with light palpation, over the lumbar spine paraspinous muscles and bilateral SI joints, with the right more tender.  The impressions included low back pain, status-post lumbar fusion, lumbar degenerative disc disease, lumbar radiculopathy, and phantom limb syndrome.  Dr. D. indicated that the Veteran would benefit from a caudal epidural steroid injection.  

Additionally, in the June 16, 2009 report, with regard to the Veteran's medications, Dr. D. noted that the Veteran took everything as needed and not on a consistent basis, and he reported having a lot of intolerances to medications.  It was noted that the Veteran tried OxyContin, MS Contin, and Duragesic, all without great success.  He had been on Lortab, which he found helpful, and took an increased amount due to his improved pain control with that.  It was also noted that the Veteran was currently on Vicodin ES, and he felt he got jittery when he took that.  Dr. D. indicated he wanted to start from scratch with the Veteran's medications, and prescribed Methadone.  After the Veteran was on Methadone for a week, Dr. D. wanted him to begin Neurontin, which would be titrated up to a therapeutic dose, and they would consider adding Robaxin and a different short acting analgesic in the future.  Dr. D. indicated that explicit directions were given on how and when to start the medications, and the Veteran reportedly understood this and was to try and take these.  Dr. D. noted that the Veteran may continue with Vicodin-ES for pain, but recommended the Veteran discontinue the OxyContin.  Also, on June 16, 2009, due to the Veteran's low back pain status post lumbar fusion and lumbar radiculopathy, Dr. D., administered a caudal epidural steroid injection.

A treatment record dated June 30, 2009 from Dr. S., noted that the Veteran complained of low back pain with right below knee amputation stump and phantom pain.  It was noted that he had been put on Methadone.  Dr. S. had a discussion with the Veteran and his wife regarding opioid medications and that one physician should be managing these medications.  The Veteran was to decide whether he wanted this done in Dr. S. or Dr. F.'s office.  It was noted that the Veteran was unable to wear his below the knee prosthesis much because of a skin rash, and he had been using hydrocortisone.  The Veteran continued to complain of low back pain, depression, and sleeping difficulties.  His surgeon did not recommend he have a spinal stimulator device.  Examination revealed increased discomfort with lumbosacral flexion, good extension, increased discomfort with right lateral bending greater than left lateral bending, increased discomfort with right rotation greater than left rotation, and tenderness over the L3, L4, L5, and S1 paraspinals.  There was tenderness over the sacrum area.  The impressions included status post fusion L4-5, L5-S1, scar tissue.  The recommendations included Baclofen 10 mg. 3 times a day and the Veteran was to decide which physician he wanted to write prescriptions for opioid medication for pain management. 

On July 8, 2009 the Veteran underwent a VA spine examination, after his 6 month convalescence period, in order to reevaluate his condition.  On the examination report, the problem being detailed was listed as chronic lumbar strain, L5-S1, with history discectomy, and the date of onset was listed 1980s.  It was noted that the Veteran injured his lumbar spine in 1980 while unloading a metal truck and a piece of metal fell off the truck that he tried to catch and this caused a strain in his lower back.  It was also noted that the Veteran had been in a motorcycle accident 6 years after he was discharged from service, in 1992, which resulted in a below the knee amputation.  He had a prosthesis but reported he did not wear it because of the pain in his back.  It was noted that the Veteran was currently undergoing spinal injections through a pain clinic, had one injection to date, and the plan was for another injection.  The Veteran reported that pain limited his activities and that his pain was constant, but he denied any flare-ups of the condition.  It was also noted that he took several medications for the pain which were somewhat effective.  The course of his condition was prescribed as progressively worse, and the current treatments he was receiving included medical and local injection.  His medications included:  Morphine Sulfate 30 mg TID, Hydrocodone 7.5/750 up to 5 tabs per day, OxyContin 20 mg. BID, Baclofen 10 mg TID.  It was noted that he had a fair response to treatment and no side effects from current treatment.  It was noted that he had a history of decreased motion, stiffness, and pain in the mid to low back, and that the pain was described as daily, sharp, and constant, and of moderate severity.  There was no radiation of pain, and it was noted that there were no flare-ups of the spinal condition.  It was noted that there were incapacitating episodes of spine disease, but none during the past 12 month period.  It was noted that the lumbar fusion which took place as a part of the November 2008 surgical procedure yielded excellent results, resulting in increased stability of the spine.  He used a walker and a wheelchair, and was only able to walk a 1/4 of a mile.  He had limitation of walking due to the right below the knee amputation and used a walker to ambulate when he used the prosthesis.  Inspection of the spine revealed posture and head position were normal and the spine was symmetrical in appearance.  It was noted that his gait was not normal because he was not wearing his prosthesis and was not able to ambulate.  There was no thoracolumbar spine ankylosis.  Objective examination of the thoracic sacrospinalis revealed no muscle spasm, atrophy, weakness, or guarding, but there was pain with motion, and tenderness, not severe enough to cause abnormal gait or abnormal spinal contour.  

Further, on the VA examination in July 2009, active range of motion testing showed that the Veteran's forward flexion of the thoracolumbar spine was to 90 degrees, extension was to 5 degrees, and left and right lateral flexion and rotation were all to 10 degrees.  The examiner noted there was objective evidence of pain on active range of motion.  The examiner also noted that there were no additional limitations after three repetitions of range of motion.  The examiner indicated that although the Veteran's range of motion was reduced, this was not normal for him due to other factors not related to the disability being examined.  The examiner noted that the Veteran did not wear his right leg prosthesis and was unable to stand, and so all of his range of motion was done with him sitting in his Amigo wheelchair at a 90 degree angle.  There is an inconsistency in the examination in that the examiner initially noted that there was objective evidence of pain following repetitive motion with no additional limitations after three repetitions of range of motion, but then later noted that the flexion of the spine was not repeated on three occasions because the Veteran was not able to pull himself in and out of the Amigo wheelchair for this part of the test.  An x-ray report showed posterior fusion of the lower lumbar spine.  It was noted that his usual occupation was a laborer, but he was not currently employed and had retired in 1992.  It was noted that the cause of his retirement was that he had not worked since the motorcycle accident in 1992, and had been receiving Social Security disability.  The examiner also recorded that many of the Veteran's daily activities were severely affected by his condition, including chores, shopping, exercise, and recreation, and there were moderate effects on feeding, bathing, dressing, toileting, and grooming.  The diagnosis was degenerative disc disease of the lumbar spine post L5-S1 discectomy.  

On July 27, 2009, the Veteran underwent another caudal epidural steroid injection.  The August 28, 2009 report of Dr. S. indicates the Veteran complained of low back pain and right below the knee stump pain.  It was noted that he had been taking Flexeril, Baclofen, and MS Contin, and had increased discomfort with lumbosacral flexion, good extension, and increased discomfort with right lateral bending and right rotation, greater than on the left.  The September 25, 2009 report of Dr. S. indicates that the Veteran felt, overall, he was doing better with the current medication regimen.  He felt that the Amirex Extended Release, Cyclobenzaprine had been very helpful and he was having less spasms with this medication.  It was noted that he was taking MS Contin 3 times a day, Amerix one time a day, and Norco up to 4 times a day.  He had been wearing his prosthetic leg intermittently, and had some skin soreness and abrasions over the left medial tibia portion.  The impressions included status post spine fusion with previous epidural injections with improvement in the low back pain situation.  The recommendations included a notation of 12 hours of home care a day, down from the 24, since he had been doing better, and that he would need less assistance at home from family.  

In September 2009, the Veteran's wife submitted a statement in support of the Veteran's claim, stating that for the last two years, she had to assist the Veteran in dressing, walking, bathing, using the restroom, and dispensing pain medication.  She also noted that the November 2008 surgery did not help the Veteran as the doctors had hoped it would.

An October 30, 2009, report from Dr. S. showed that the Veteran complained of low back pain with radiation to the lower extremities, more right sided than left.  He did not feel that the Opana twice a day was helping and wanted to try a higher does.  He had been taking Norco up to 4 times a day and the Amerix was  helpful previously but did not seem to be as helpful in the past month.  It was noted that he was requiring more household assistance from his wife, 24 hours a day, where he had been previously doing 12 hours a day.  On examination, it was noted that the Veteran had increased discomfort with lumbosacral flexion, greater than extension, and he had increased discomfort with right lateral bending and right rotation, greater than on the left.  It was noted that a discussion was had regarding pain medication management, and the high risk of accident analgesic overdose in spinal surgical patients, and the Veteran's wife needed to very closely monitor his pain medication.  Additionally, his Opana was increased to 20 mg. twice a day.

In a November 2009 visit, Dr. F. noted that almost a year after surgery; the Veteran had not gotten any better.  Upon examining him, Dr. F. noted that the Veteran did not have any tenderness, spasm, or masses along the spine, and that his lumbar range of motion was within normal limits.  An MRI from November 2009 revealed no significant changes from the MRI performed in June 2009.

Private medical records showed that in February 2011, the Veteran underwent an L3-L4 decompressive laminectomy, posterior fusion of L3-L4, instrumentation of L3-L5, and anterior fusion with cage L3-L4, in order to treat his spinal stenosis.  His physician prescribed continuous home care for 6 weeks, 24 hours a day, to assist him with bathing, taking medicine, cooking, cleaning, and help getting dressed.  

In an August 2011 rating decision, the RO awarded a 100 percent rating from February 2011 through March 2011, for convalescence after spinal surgery, and a 20 percent rating was assigned effective from April 1, 2011.

On March 29, 2011, Dr. F. wrote a prescription for continued home care, 24 hours a day, 7 days a week, for 6 weeks.

Treatment records from Dr. S., dated from April 2011 through September 2014, showed that the Veteran was seen monthly and continued to exhibit increased discomfort on lumbosacral flexion, right lateral bending, and right rotation, and he continued to take prescription OxyContin and Klonopin.  On occasion he complained of low back pain with radiation to the lower extremities, as well as spasms, it was noted that he had tenderness at all lumbar levels from L2 down to S1.  In May 2011, it was noted that he required four hours a day of household assistance.  In October 2011, it was noted that the Veteran required household assistance 6 to 8 hours per day.  In January 2012, Dr.S. recommended household assistance 6 to 8 hours per day.  In February 2012, the Veteran he was not driving and was receiving four hours of home care per day.  There was continued tenderness noted from L2 down to S1, and the Veteran continued on Klonopin.  In May 2012, it was noted that the Veteran required four hours per day of household assistance with showering, transferring to scooter and car, as well as housekeeping, laundry, and dishes.  In June 2012, the Veteran complained of low back pain to Dr. S., and reported that it increased with bending, standing, and walking activity.  He continued on Klonopin and OxyContin, and a prescription of Norco was added.  In September 2012, due to his constant low back pain, the Veteran was prescribed an H-Wave device.  He also continued on Klonopin and continued to receive assistance five to eight hours a week.  He was prescribed a gym membership, medical alert device, and tub bench.  In October 2012, it was noted that he was back to OxyContin and Norco, having previously attempted to taper it, showing not only no improvement, but increased pain.  In November 2012, the Veteran continued to complain of low back pain, increased with bending, standing, and walking.  The pain was such that Dr. S. prescribed and performed a Kenalog and Lidocaine injection to the L2 - S1 paraspinals on the right, and the Veteran continued on OxyContin,  Klonopin, and Norco.  In December 2013, Dr. S. performed another injection of Lidocaine at the L2 - S1 paraspinals.  In July 2014 and September 2014, it was noted that the Veteran continued on Klonopin, Percocet, and Norco.  

On a VA examination in March 2015, the diagnosis was spinal stenosis, status post-surgical procedure in February 2011.  The Veteran reported that he experienced burning, tingling, and numbing sensations in his lower back, after having undergone a third spinal fusion in February 2011, that radiated to his left leg and buttock.  He also reported spasms when he moved which caused pain and fatigue, and flare ups that increase with any kind of activity.  The examiner noted that the Veteran reported functional loss and impairment due to his inability to stand or walk for prolonged periods, and an inability to lift or carry anything.  The examiner also found that the Veteran's range of motion was abnormal, notably, the Veteran's forward flexion was limited to 60 degrees.  Localized tenderness and pain were noted, and the Veteran did have muscle spasms that resulted in abnormal gait.  The Veteran also showed signs of radiculopathy involving the sciatic nerve affecting the left lower extremity.  Most importantly, the examiner reported that there was favorable ankylosis of the entire thoracolumbar spine.  The examiner also noted that the Veteran had IVDS of the thoracolumbar spine, but that there were no episodes that had required bedrest in the past 12 months.

In the Joint Motion for Partial Remand submitted in February 2017, the parties agreed that in the May 2016 decision, the Board failed to:  adequately explain the impact of the ameliorative effect of medication when discussing the appropriate rating from June 2009 to February 2011; adequately explain the effect of 38 C.F.R. § 4.30 on Appellant's rating from April 2011 to March 2015; and address entitlement to SMC based on the need for A&A.

III. Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying scheduler criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's service-connected chronic lumbar strain has been evaluated pursuant to Diagnostic Code (DC) 5237, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5237.  In general, a disability of the spine may be evaluated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Finally, a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period on appeal.  38 C.F.R. § 4.71 (a), DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71 (a), DC 5243, Note (1).

1. Effective from June 1, 2009, to February 3, 2011

The Veteran contends, effective from June 1, 2009, to February 3, 2011, he should be entitled to a rating in excess of 20 percent for his service-connected chronic lumbar strain, L5-S1.

After reviewing the record and resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for a 40 percent rating for the service-connected chronic lumber strain have been met or approximated, effective from June 1, 2009, to February 3, 2011.  38 C.F.R. § 4.7. 

In that regard, private treatment records from this period show that the Veteran complained of chronic low back pain, and was prescribed several different pain medications and also underwent epidural steroid injections to try to help with his pain management (for his back and other non-service connected disabilities).  Additionally, private treatment records show that during the period in question, tenderness and spasms were noted over the lumbar spine muscles, and several examinations, including in June, August, and October, revealed increased discomfort with lumbosacral flexion, right and left lateral bending, and right and left rotation.  In a November 2009 treatment record, it was noted that the Veteran's lumbar range of motion was within normal limits.  The Board also notes that on the VA examination in July 2009, decreased motion, stiffness, tenderness, and daily, sharp, pain of moderate severity was indicated, and the Veteran reported that the pain was constant and limited his activities, but he denied flare-ups.  Range of motion testing revealed flexion was normal and to 90 degrees, extension was limited to 5 degrees, and left and right lateral flexion and rotation were all limited to 10 degrees.  The Veteran used a walker and a wheelchair, primarily due to his right below the knee amputation, and although his walking was limited, this was also attributed to his right below the knee amputation.  Many of the Veteran's daily activities were found to be severely affected by his condition, including chores, shopping, exercise, and recreation, and there were moderate effects on feeding, bathing, dressing, toileting, and grooming.  

The Board notes that the range of motion findings for the Veteran's thoracolumbar spine have varied during the appeal period.  However, considering the findings of increased discomfort with flexion, the pain medications he was prescribed during this period, as well as the Veteran's functional limitations due to chronic pain, stiffness, tenderness, and spasms, and giving the Veteran the benefit of any doubt, it is the Board's judgment that the competent medical evidence supports the assignment of a 40 percent rating.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4. 40, 4.45, 4.59; DeLuca v. Brown, supra.  

In that regard, in reaching this determination, the Board observes that as pointed out in the Joint Motion, in Jones v. Shinseki, 26 Vet. App. 56 (2012), the Court held that VA committed legal error when it considered the ameliorative effects of medication on the Veteran's disability where those effects were not explicitly contemplated by the rating criteria.  Thus, the Court held that where, as here, a Diagnostic Code is silent as to the effects of medication, VA may not deny entitlement to a higher disability rating based on the relief provided by medication.  Id.  The record shows that the Veteran's service-connected lumbar disability has been treated with a significant regimen of opioid pain medication, including at various points:  OxyContin, Vicodin, Lortab, Robaxin, Morphine, MS Contin, Lorcet, Duragesic, Hydrocodone, and Baclofen, as well as steroid injections.  The record also reflects that Methadone was prescribed prior to the July 2009 VA examination, but it is unclear if the Veteran followed that doctor's plan, as subsequent records continue to list his various pain medications.  As most of the pain medications were prescribed on an as needed basis and not taken on a consistent basis (as noted by Dr. D.), and such information was not routinely recorded on objective examinations, it is unclear whether the Veteran had actually taken pain medications at the time he underwent examinations, including on the VA examination in July 2009 and private evaluation in November 2009, when his range of motion testing revealed normal flexion to 90 degrees.  In light of Jones, because the Veteran was treated for and prescribed multiple pain medications for his lumbar spine disability, and resolving reasonable doubt in his favor, the Board concludes that without such pain medication, his lumbar spine disability would most closely approximate forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warranting the assignment of a 40 percent for the chronic lumbar strain for the period from June 1, 2009 to February 3, 2011.

In order to achieve an even higher rating, the competent evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.  Here, however, the competent evidence fails to show or approximate unfavorable ankylosis of the thoracolumbar spine, or incapacitating episodes with bed rest, or such episodes lasting for at least 6 weeks.  Thus, a rating in excess of 40 percent is not warranted at any point during the appeal period from June 1, 2009 to February 3, 2011.  Fenderson v. West, supra. 

The Board has also considered whether a separate rating is warranted for any neurological manifestations resulting from the Veteran's service-connected lumbar strain during the period from June 1, 2009 to February 3, 2011, but notes that although the Veteran reported radiating pain to his lower extremities, there was no finding of radiculopathy or any other neurological manifestations linked to his lumbar disability.  Thus, the preponderance of the evidence of record supports the assignment of a 40 percent rating, but no more, for chronic lumbar strain, from June 1, 2009 to February 3, 2011.  The Board notes that in reaching this conclusion, the benefit-of-the-doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Effective from April 1, 2011 to March 18, 2015

The Veteran contends, as set out in the Joint Motion and in the Appellant Brief submitted in August 2017, he should be entitled to a total rating of 100 percent rating, effective from April 1, 2011, to March 18, 2015.  The Veteran points out that after his surgery in February 2011, he was given a temporary total rating for his period of convalescent, and that to determine the appropriate schedular rating following the temporary total period, the rating official may use evidence of record, if adequate, or provide an examination, pursuant to 38 CFR § 4.30.  The Veteran noted that in the now-vacated-in-part decision of 2016, the Board found that until the March 2015 VA examination, there was relatively little evidence regarding the Veteran's spine disability after the period of convalescence, and that under these circumstances, the Board should have awarded a total disability rating of 100 percent up until the VA examination of March 2015.  The Veteran was able to obtain records from Dr. S. for the time period from April 2011 to March 2015 that were not previously available, and asserts that these records demonstrate entitlement to a 100 percent rating for the time period from April 2011 to March 2015 due to consistent and increasing pain, radiation to extremities, tenderness over the lumbar spine, need for household help, and the need for pain relieving injections and strong prescription pain medications.  The Veteran contends that this newly available evidence establishes that his pain and range of motion deficits did not improve after his surgery in February 2011 and, in fact, became worse.  

The Board notes that the VA regulation governing the assignment of temporary total ratings specifically states that such a rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  38 C.F.R. § 4.30 (a).  Because treatment records are now available from Dr. S. for the period in question, the Board finds that there is sufficient evidence of the status of the Veteran's lumbar spine disability throughout the period addressed in this decision.  

Accordingly, after reviewing the record from April 2011 to March 2015,which primarily consists of records from Dr. S., and resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for a 40 percent rating for the service-connected chronic lumber strain have been met or approximated, effective from April 1, 2011 to March 18, 2015.  38 C.F.R. § 4.7. 

In that regard, private treatment records from Dr. S. this period show that the Veteran complained of chronic low back pain, and was prescribed several different pain medications and also underwent spinal injections to try to help with his pain management.  Additionally, these records show that during the period in question, tenderness and spasms were noted over the lumbar spine muscles, and the Veteran was consistently noted to have increased discomfort with lumbosacral flexion, right and left lateral bending, and right and left rotation.  Additionally, on several occasions, the Veteran was found to be in need of assistance with his activities of daily living for varying amounts of time.  While there are no specific range of motion findings for the Veteran's thoracolumbar spine during the period from April 2011 to March 2015, considering the findings of increased discomfort with flexion, the pain medications he was prescribed during this period, as well as the Veteran's functional limitations due to chronic pain, tenderness, and spasms, and giving the Veteran the benefit of any doubt, it is the Board's judgment that the competent medical evidence supports the assignment of a 40 percent rating for the period from April 2011 to March 2015.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4. 40, 4.45, 4.59; DeLuca v. Brown, supra.  

In reaching this determination, the Board concludes that, in light of Jones v. Shinseki, because the Veteran was treated for and prescribed multiple pain medications for his lumbar spine disability during this period, and resolving reasonable doubt in his favor, the Board concludes that without such pain medication, his lumbar spine disability would most closely approximate forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warranting the assignment of a 40 percent for the chronic lumbar strain for the period from April 1, 2011 to March 18, 2015.

In order to achieve an even higher rating, the competent evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months.  Here, however, the competent evidence fails to show or approximate unfavorable ankylosis of the thoracolumbar spine, or incapacitating episodes with bed rest, or such episodes lasting for at least 6 weeks.  Thus, a rating in excess of 40 percent is not warranted at any point during the appeal period from April 1, 2011 to March 18, 2015.  Fenderson v. West, supra. 

The Board has also considered whether a separate rating is warranted for any neurological manifestations resulting from the Veteran's service-connected lumbar strain during the period from April 1, 2011 to March 18, 2015, but notes that although the Veteran reported radiating pain to his lower extremities, there was no finding of radiculopathy or any other neurological manifestations linked to his lumbar disability.  Thus, the preponderance of the evidence of record supports the assignment of a 40 percent rating, but no more, for chronic lumbar strain, from April 1, 2011 to March 18, 2015.  The Board notes that in reaching this conclusion, the benefit-of-the-doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to extraschedular consideration under 38 C.F.R. §3.312,  the Board has determined that the rating schedule is inadequate to evaluate the Veteran's disability picture, and the case must be referred to the Under Secretary for Benefits or the Compensation Director, which is discussed further in the remand section below.







ORDER

A 40 percent rating for chronic lumbar strain, L5-S1, is granted, effective from June 1, 2009, to February 3, 2011, subject to the laws and regulations governing the payment of monetary benefits. 

A 40 percent rating for chronic lumbar strain, L5-S1, is granted, effective from April 1, 2011 to March 18, 2015, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

1. SMC based on Aid and Attendance

The Veteran claims that he has required the assistance of another person in performing his activities of daily living as a result of his service-connected disabilities, to specifically include chronic lumbar strain.  Although the RO denied entitlement to SMC based on the need for aid and attendance in the April 2009 rating decision, the Board finds this issue has been raised by the record subsequent to that decision and is therefore appropriate for consideration.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

SMC at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 C.F.R. § 1114 (l); 38 C.F.R. § 3.350 (b), 3.352 (a). 

The record reflects that the Veteran has at several point required the assistance of another person in performing activities of daily living as a result of his service-connected disabilities, to specifically include chronic lumbar strain, L5-S1, as well as a result of his non-service connected right below the knee amputation.

Review of the record shows that on several occasions, primarily during and after spinal surgeries, when a total rating was assigned for convalescence following surgery, the Veteran required home health care assistance.  In that regard, there is competent evidence showing that private physicians have prescribed home health care assistance for him for finite periods of time.  Additionally, there are treatment records showing that during the period from June 2009 through February 2011, the Veteran's wife was assisting him periodically with his activities of daily living.  The record also reflects, however, that in 1992 the Veteran was involved in a motorcycle accident, which resulted in part of his right leg being amputated.  Accordingly, the evidence of record suggests that he has also required and received home health care assistance, apparently through AAA, related to his right below the knee stump and prosthesis, and problems related to that.  

In light of the foregoing, the Board finds that it is unclear whether entitlement to SMC based on the need for aid and attendance is warranted or has been warranted at any point during the appeal period.  The Board also finds that there is insufficient evidence of record to adjudicate the SMC claim at this time, and a VA examination is therefore needed.  38 C.F.R. § 3.326 (a).

2. Extraschedular Consideration

In light of the Joint Motion as well as the Veteran's Brief submitted in August 2017, the Board has considered whether an extraschedular evaluation is warranted for the Veteran's service-connected lumbar spine disability.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that there appears to be symptomatology and impairment caused by the Veteran's lumbar spine disability that may not be specifically contemplated by the schedular rating criteria.  The schedular rating criteria specifically provides for disability ratings based on pain, pain on motion, tenderness, spasms, and limitation of motion.  While the Veteran exhibits such symptoms, the record reflects that he has also contended that his back pain prevents him from wearing his prosthesis, which inhibits his ability to walk.  On the VA examination in July 2009, the examiner noted that the Veteran has a prosthesis but did not wear it because of the pain in his back.  Further on a psychological examination in February 2010, the Veteran reported that he could put on his prosthesis and walk, but his hips started hurting and his back swelled up.  Additionally, in a statement dated in August 2017, the Veteran contended he was unable to wear his prosthetic leg due to his back injury.  Review of the record also reflects that over the years, the Veteran has had problems with a rash and inflammation of his right below the knee stump, which additionally caused difficulties with wearing his prosthesis.  

Turning to the second step of the inquiry, the Board notes that the competent evidence of record suggests that the Veteran's disability picture due to his service-connected lumbar spine disability other related factors including a significant decline in activity tolerance, interference with employment, and a decline in the general quality of his life. 

The Board therefore finds that this case should be referred to the Under Secretary for Benefits or the Compensation Director for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for his lumbar spine disability, in compliance with the provisions of 38 C.F.R. § 3.321 (b).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA aid and attendance examination.  The Veteran should be notified of the date and time of the examination, and such notice should be associated with the claims file.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  The examiner should address whether the Veteran's service-connected disabilities have resulted in any of the following:  a. Blindness or near blindness so as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less;  b. An inability to dress or undress himself, or to keep himself ordinarily clean and presentable;  c. Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; d. Inability to feed himself through loss of coordination of upper extremities or through extreme weakness; e. Inability to attend to the wants of nature; f. Incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; g. The loss or loss of use of either (i) both lower extremities; or (ii) one lower extremity and one upper extremity, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or h. The loss or permanent loss of use of one or both feet.  A full rationale must be provided for all opinions expressed.

2. Refer the claim to the Under Secretary for Benefits or the Compensation Director for extra-schedular consideration for the left knee disability in compliance with the provisions of 38 C.F.R. § 3.321 (b).

3. After completing the above action, and any other development indicated, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


